Wright, J.
Crim. R. 12(E) provides: “A motion made before trial other than a motion for change of venue, shall be timely determined before trial. Where factual issues are involved in determining a motion, the court shall state its essential findings on the record.” (Emphasis added.) In ruling on Knapp’s motion for discharge, the trial court on request by the *65defendant was required to determine factual issues concerning the reasons for delay of the trial. Crim. R. 12(E) mandates that the court state its essential findings on the record.1 Without such findings, neither the court of appeals nor this court can properly review the propriety of the trial court’s ruling.
A trial court must, upon the defendant’s request, state essential findings of fact in support of its denial of a motion to discharge for failure to comply with the speedy trial provisions of R.C. 2945.71. We reverse the judgment of the court of appeals and remand this cause to the trial court for the purpose of stating its essential findings of fact on the record.

Judgment reversed and cause remanded.

Holmes, C. Brown and Douglas, JJ., concur.
Celebrezze, C.J., Sweeney and Locher, JJ., dissent.

 The city, as appellee, relies on Crim. R. 48(B), which requires the trial court to “* * * state on the record its findings of fact and reasons for the dismissal” only when the court dismisses a case over the state’s objection. The fact that Crim. R. 48(B) requires findings in one particular situation does not, however, exempt the court from the obligation to make findings in other situations.